TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 4, 2021



                                      NO. 03-21-00522-CR


                                Martin Dale Walker, Appellant

                                               v.

                                  The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.